DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 at line 3, reference number “(240)” should be deleted.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall0 be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitation “the resin” in the last line. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. When making correction, note that:
claim 3 recites “a resin”
claim 4 recites “a resin”

Claim 1 recites the limitation “the melting temperature of the insert is higher than the melting temperature of the resin.” Claim 3 recites the limitation “heating the composite constituent in the mould thermosets the resin.” The specification discloses a thermoset resin that is heated to cure ([0073]). Curing and crosslinking a resin is different than melting. Once crosslinked, a thermoset resin does not melt (see RomeoRIM p.4), thus the limitation “melting temperature of the resin” is unclear, rendering the claim indefinite. It is possible that what was intended was “the melting temperature of the inserts may be higher than the temperatures encountered in the mould” as disclosed in the specification at [0074]. Taken together, [0073] and [0074] support the limitation “the melting temperature of the inserts is higher than the thermoset temperature of the resin.”
Claim 10 recites the limitation “a flank of the root of the aerofoil structure that faces a shoulder of the rotor disc.” Claim 10 is directed to an aerofoil configured to be received in a rotor disc. Yet, here it appears that the rotor disc is claimed, rendering the scope of the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --a flank of the root of the aerofoil structure configured to face a shoulder of the rotor disc--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies (US 3,664,764).

    PNG
    media_image1.png
    267
    288
    media_image1.png
    Greyscale

Regarding claim 1, Davies discloses:
A method of manufacturing an aerofoil structure for a gas turbine engine (intended use), wherein the aerofoil structure comprises a root configured to be received in a rotor disc (col 5 lines 64-68) of the gas turbine engine, wherein the method comprises:
	providing a pre-formed insert (pre-cured load pads 120, 121, col 6 lines 13-17);
	adding the insert into a mould for forming the aerofoil structure (col 6 lines 43-47);
	adding a composite constituent (115) into the mould (col 6 lines 34-39); and 
	heating the composite constituent in the mould to bond the insert to the composite constituent (col 6 lines 61-62), the insert being provided at a flank of the aerofoil structure root that faces a shoulder of the rotor disc (see Fig 3);
	wherein the melting temperature of the insert is higher than the melting temperature of the resin (because the load pad is already pre-cured, it will not melt).
Regarding claim 3, Davies discloses:
the composite constituent is pre-impregnated with a resin (col 6 lines 34-37 “pre-impregnated”), and heating the composite constituent in the mould thermosets the resin (col 6 lines 61-62 “cured” means it is thermoset).
Regarding claim 4, Davies discloses:
the composite constituent comprises carbon fibre pre-impregnated with a resin (col 6 lines 34-37).
Regarding claim 5, Davies discloses:
the method further comprises: adding a further insert (there are two inserts, 120 and 121, see Fig 3) into the mould, the insert and the further insert being provided on either side of the composite constituent.
Regarding claim 8, Davies discloses:
the insert is formed from a polymer (epoxy resin, col 6 lines 13-17).
Regarding claim 10, Davies discloses:
An aerofoil structure for a gas turbine engine (col 2 lines 56-63 “compressor…fan”), wherein the aerofoil structure comprises a root configured to be received in a rotor disc (col 5 lines 64-68) of the gas turbine engine, wherein the aerofoil structure is formed from a composite constituent (115, col 6 lines 34-39) and an insert (120 or 121, see Fig 3, col 6 lines 43-47) moulded together, the insert being provided at a flank of the root of the aerofoil structure (see Fig 3) that faces a shoulder of the rotor disc (col 6 lines 17-23).
Regarding claim 11, Davies discloses:
a further insert (there are two inserts 120 and 121 at two flanks, see Fig 3) being provided at a further flank of the root of the aerofoil structure that faces a further shoulder of the rotor disc.
Regarding claim 12, Davies discloses:
the insert is made of a polymer (epoxy resin, col 6 lines 13-17).
Regarding claim 20, Davies discloses:
at least one of the insert and the further insert is made of a polymer (both are epoxy resin, col 6 lines 13-17).

s 1, 7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudier (US 3,883,267).

    PNG
    media_image2.png
    166
    521
    media_image2.png
    Greyscale

Regarding claim 1, Baudier discloses:
A method of manufacturing an aerofoil structure for a gas turbine engine (col 1 lines 12-16), wherein the aerofoil structure comprises a root configured to be received in a rotor disc (col 3 lines 1-6) of the gas turbine engine, wherein the method comprises:
	providing a pre-formed insert (metal core 3);
	adding the insert into a mould for forming the aerofoil structure (col 3 lines 18-21);
	adding a composite constituent into the mould (“composite fibrous material” col 3 lines 15-16, col 1 lines 17-27); and 
	heating the composite constituent in the mould to bond the insert to the composite constituent (col 3 line 21-23), the insert being provided at a flank of the aerofoil structure root (all of 3a is the insert) that faces a shoulder of the rotor disc;
	wherein the melting temperature of the insert (metal) is higher than the melting temperature of the resin.
Regarding claim 7, Baudier discloses:
adding an adhesive layer between the insert and the composite constituent (col 3 lines 15-22).
Regarding claim 10, the method of claim 1 produces the airfoil of claim 10, so claim 10 is rejected for the same reasons as claim 1.
Regarding claim 13, the method of claim 7 produces the airfoil of claim 13, so claim 13 is rejected for the same reasons as claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 3,664,764) in view of Kray (US 2010/0028594).
Regarding claim 2, Davies does not disclose:
heating the composite constituent in the mould to bond the insert to the composite constituent forms an intermediate part, and the method further comprises machining the intermediate part to remove excess material and form the aerofoil structure.

    PNG
    media_image3.png
    701
    568
    media_image3.png
    Greyscale

Kray teaches:
a method of forming a composite airfoil by placing a plurality of plies of material in a mold, the plies separated by inserts 322 to form a shape with increasing width ([0019]). The mold is heated to cure the stack of plies into an airfoil ([0017], see Fig 1). After molding, the airfoil root portion is machined into dovetail form along line 316 (see Fig 3, [0018], [0019]). One of ordinary skill in the art knows that machining after molding can provide the desired shape where it may not be practical to layup and mold the desired shape. Also, machining as 
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davies by machining the airfoil after removing it from the mold, as taught by Kray, to obtain the benefit of forming consistent dovetail portions a the desired shape, while removing any defects formed near the edge of the mold.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 3,664,764) in view of Meur (US 2018/0334912).
Regarding claim 6, Davies does not disclose:
machining the insert prior to adding the insert into the mould. 

    PNG
    media_image4.png
    190
    499
    media_image4.png
    Greyscale

Meur teaches:
a method for manufacturing a composite blade by placing textile layers and inserts into a blade mold ([0012]). The insert is machined “to form contoured surfaces giving the required shape of the insert and/or to add machined features 
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davies by including a step of machining the insert, i.e. the blade load pads 120, 121, as taught by Meur, to obtain the benefit of adding root details or forming anchoring features for securely coupling the insert to the surrounding textile layers.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 3,664,764) in view of Nandula (US 2017/0226867).
Regarding claim 14, Davies discloses the blade of claim 10, but does not disclose:
A gas turbine engine for an aircraft comprising:
	an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; and a fan located upstream of the engine core, the fan comprising a plurality of the aerofoil structures
Davies discloses that the blade is for fitting into a dovetail slot in the hub of a rotary fan (col 5 lines 64-68). Davies also discloses that the blades are appropriate for an aircraft propeller or for a compressor (col 7 lines 47-54). In the context of carbon fiber blades having a dovetail and appropriate for a propeller, compressor, or fan, one of ordinary skill would interpret that the fan blades are appropriate for an aircraft propulsion fan, rather than exclusively a ventilation fan.

A gas turbine engine for an aircraft ([0001]) comprising:
	an engine core (14, [0025]) comprising a turbine (low pressure turbine 32), a compressor (low pressure compressor 22), and a core shaft (34) connecting the turbine to the compressor; and a fan located (38, 44, [0026]) upstream of the engine core, the fan comprising a plurality of …[carbon fiber composite] aerofoil structures ([0032], [0033])…[attached to the fan hub by a dovetail ([0029]).
Nandula teaches a layup with weak points in the airfoil portion to aid the airfoil in breaking into small pieces in the event of damage to the blade (see line 98 in Figs 4 and 5). Davies teaches a fan blade root molded with inserts. Since the disclosure of Nandula focuses on the airfoil aerodynamic surface, and the disclosure of Davies focuses on the root portion, and both methods apply to a composite carbon fiber blade, there is no conflict in combining the method of Davies in the engine of Nandula.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the airfoil root with inserted load pads of Davies in the carbon fiber composite fan blade in the engine of Nandula because Davies discloses a carbon fiber fan blade for aircraft propulsion and Nandula teaches an engine using such a blade as a fan blade. In the combination, the carbon fiber composite fan blade has the break-apart features of Nandula and the root inserts and load pads of Davies.
Regarding claim 15, the blade of Davies used in the engine of Nandula teaches:
the gas turbine engine further comprises: a gearbox (Nandula 37) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Nandula [0026]).
Regarding claim 16, the blade of Davies used in the engine of Nandula teaches:
the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft;
	the engine core further comprises a second turbine (Nandula 28), a second compressor (Nandula 24), and a second core shaft (Nandula 30) connecting the second turbine to the second compressor; and
	the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (in the art, another name for a high pressure spool is a high speed spool, which rotates at a higher speed than the low pressure/low speed spool).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 3,664,764) as applied to claims 8 and 12, and further in view of Cook (US 2015/0202707), Ward (US 2011/0305576), Bottome (US 2015/0050151).
Regarding claims 18 and 19, Davies does not disclose:
the polymer comprises polyimide.
Davies teaches that the load pads/inserts are made of glass fiber reinforced epoxy resin (col 6 lines 13-23).
Cook teaches a composite fan blade made fully or partly of polyimide, e.g. with fiber reinforcement ([0036]).

Bottome teaches that Vespel polyimide is a durable low friction material ([0041]) for a fan annulus filler (i.e. independent platform).
Thus the prior art teaches that polyimide is a durable low-friction material with strength and elasticity that is appropriate for making entire fan blades or blade root spacers or fan blade platforms, and can be used as a matrix for fiber reinforced materials.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerofoil and corresponding method of Davies by using polyimide as the resin in the insert (load pad) of Davies because polyimide is an appropriate resin for all or part of a fan blade and to obtain the benefit of a strong, durable, low friction material.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Courtier (US 2019/0323357)

    PNG
    media_image5.png
    524
    315
    media_image5.png
    Greyscale

Regarding claim 1, Courtier discloses:
A method of manufacturing an aerofoil structure (blade 7) for a gas turbine engine, wherein the aerofoil structure comprises a root configured to be received in a rotor disc ([0059], particularly at fastening part 9, see fig 2) of the gas turbine engine, wherein the method comprises:
	providing a pre-formed insert (attachment part 9);
	adding the insert (9) into a mould for forming the aerofoil structure ([0097]);
	adding a composite constituent into the mould ([0098]); and 
	heating the composite constituent in the mould to bond the insert to the composite constituent ([0099]), the insert (9) being provided at a flank of the aerofoil structure root (see Fig 3) 
	wherein the melting temperature of the insert (martensitic steel, [0065], about 1450ºC or 2642ºF) is higher than the melting temperature of the resin ([0099], if resin melts it would be at a point on the order of a few hundred degrees F or less).
Warnken (US 2,859,936)

    PNG
    media_image6.png
    285
    420
    media_image6.png
    Greyscale

Regarding claim 1, Warnken discloses:
A method of manufacturing an aerofoil structure for a gas turbine engine (col 1 lines 15-19), wherein the aerofoil structure comprises a root configured to be received in a rotor disc (via a firtree root 62, 63 as shown in Fig 13, col 4 lines 33-37) of the gas turbine engine, wherein the method comprises:
	providing a pre-formed insert (62);
	adding the insert into a mould for forming the aerofoil structure (col 4 lines 51-54);
	adding a composite constituent into the mould (col 4 lines 59-62 “resin-impregnated short staple rovings”); and 
	heating the composite constituent in the mould (explicitly described to cure the blade in related embodiments: col 3 lines 21-28, col 4 lines 22-26, the resins disclosed at col 2 lines 49-53 are thermoset resins requiring heat for curing) to bond the insert to the composite constituent, the insert being provided at a flank of the aerofoil structure root that faces a shoulder of the rotor disc (col 4 lines 66-68);
	wherein the melting temperature of the insert is higher than the melting temperature of the resin (insert 63 is metal, col 4 lines 46-47, as compared to resin).



    PNG
    media_image7.png
    385
    367
    media_image7.png
    Greyscale

Regarding claim 1, Cloarec discloses:
A method of manufacturing an aerofoil structure (see Fig 1) for a gas turbine engine, wherein the aerofoil structure comprises a root (15) configured to be received in a rotor disc (2, see Fig 3) of the gas turbine engine, wherein the method comprises:
	providing a pre-formed insert (grinding fabric 7 “formed by fibers woven together in a pattern of weaving (or weave) in two dimensions (2D)” underlined portion on p.5);
	adding the insert into a mould for forming the aerofoil structure (underlined portion at center of p.7);
	adding a composite constituent into the mould (preform of the blade, injecting matrix material); and 
	(7) being provided at a flank of the aerofoil structure root (see Fig 8) that faces a shoulder of the rotor disc (see Fig 3);
	wherein the melting temperature of the insert is higher than the melting temperature of the resin (carbon fiber does not melt).
Radomski (US 2012/0257981)

    PNG
    media_image8.png
    539
    510
    media_image8.png
    Greyscale

Regarding claim 1, Radomski discloses:
A method of manufacturing an aerofoil structure for a gas turbine engine, wherein the aerofoil structure comprises a root (42) configured to be received in a rotor disc ([0032]) of the gas turbine engine, wherein the method comprises:
	providing a pre-formed insert (shoe 4);
	adding the insert into a mould for forming the aerofoil structure (the shoe is metallic, and can be assembled to the blade by co-moulding, end of [0029], which includes placing the metallic shoe into the mold);
	adding a composite constituent into the mould (the blade, [0036] formed of composites as further described in [0004]); and 
	heating the composite constituent in the mould to bond the insert to the composite constituent (as part of co-moulding an organic matrix composite, i.e. the curing the resin), the insert being provided at a flank of the aerofoil structure root that faces a shoulder of the rotor disc ([0034]);
	wherein the melting temperature of the insert (metal) is higher than the melting temperature of the resin (metal has a higher melting point than resin, if resin has a melting point, also the proper functioning of the product requires that the metal shoe is not degraded during the co-moulding process).
McCaffrey (US 2016/0017723) is the US equivalent of a document cited on the IDS.

    PNG
    media_image9.png
    219
    230
    media_image9.png
    Greyscale


Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Okabe (US 2020/0400027) discloses putting metal patches 23 into a mold ([0046]) and heating the mold to cure the blade ([0048]).

    PNG
    media_image10.png
    336
    339
    media_image10.png
    Greyscale


.

    PNG
    media_image11.png
    560
    545
    media_image11.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745